        Case 3:19-cv-00913-SMD Document 14 Filed 04/27/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                               EASTERN DIVISION

GREGORY HEARD,                               )
                                             )
              Plaintiff,                     )
                                             )
       v.                                    )   Civil Action No.: 3:19-cv-913-SMD
                                             )
ANDREW SAUL,                                 )
Commissioner of Social Security,             )
                                             )
              Defendant.                     )


                      MEMORANDUM OPINION AND ORDER

       On April 27, 2020, the Commissioner filed an Unopposed Motion for Entry of

Judgment Under Sentence Four of 42 U.S.C. § 405(g) with Remand of the Cause to

Defendant (Doc. 13) for further administrative proceedings pursuant to sentence four of 42

U.S.C. § 405(g). The Commissioner states that remand is necessary so that the Appeals

Council may “instruct the administrative law judge (ALJ) to reevaluate the persuasiveness

of the prior administrative finding under 20 C.F.R. §§ 404.1520c and 416.920c, including

providing specific discussion of the factors of consistency and supportability; reevaluate

Plaintiff’s residual functional capacity; as necessary, obtain supplemental evidence from a

vocational expert; and issue a new decision..” (Doc. 13) at 1.

       Sentence four of 42 U.S.C. § 405(g) authorizes the district court to “enter, upon the

pleadings and transcript of the record, a judgment affirming, modifying, or reversing the

decision of the Commissioner of Social Security, with or without remanding the cause for

a rehearing.” 42 U.S.C. § 405(g). The district court may remand a case to the Commissioner
         Case 3:19-cv-00913-SMD Document 14 Filed 04/27/20 Page 2 of 2




for a rehearing if the court finds “either . . . the decision is not supported by substantial

evidence, or . . . the Commissioner or the ALJ incorrectly applied the law relevant to the

disability claim.” Jackson v. Chater, 99 F.3d 1086, 1092 (11th Cir. 1996).

       In this case, the Court finds reversal and remand necessary as Defendant concedes

reconsideration and further development of the record is in order. Furthermore, Plaintiff

does not oppose the motion. Accordingly, it is

       ORDERED that the Commissioner’s Unopposed Motion for Entry of Judgment

Under Sentence Four of 42 U.S.C. § 405(g) with Remand of the Cause to Defendant (Doc.

13) be and hereby is GRANTED. It is further

       ORDERED AND ADJUDGED that the decision of the Commissioner be and is

hereby REVERSED and this case be and is hereby REMANDED to the Commissioner for

further proceedings. Finally, it is

       ORDERED that, in accordance with Bergen v. Comm’r of Soc. Sec., 454 F.3d 1273,

1278 n.2 (11th Cir. 2006), the plaintiff shall have ninety (90) days after she receives notice

of any amount of past due benefits awarded to seek attorney’s fees under 42 U.S.C.§

406(b). See also Blitch v. Astrue, 261 F. App’x 241, 241 n.1 (11th Cir. 2008).

       Done this 27th day of April, 2020.



                                            /s/ Stephen M. Doyle
                                            UNITED STATES MAGISTRATE JUDGE



                                              2
